DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
Claims 1-4, 7-8 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
	In view of the applicant’s remarks, claim amendments, and further searching by the office the current claims presented are in a condition of allowance. Regarding claim 1, the closest prior art of JP 2002071140 discloses a device for monitoring a welder’s behavior and determining the state of the weld. The prior art fails to disclose or make obvious  determining an abnormal location of a joining portion by comparing a degree of difference and a threshold value based on the difference data; then calculate a time required to repair the abnormal location of the joining portion according to the skill level of the operator stored in the at least one memory, and designate the calculated time as a repair operation possible time, which is the allocated time for repairing the abnormal location of the joining portion; and present the repair operation possible time to the operator when presenting the abnormal location of the joining portion, wherein, if repair of the abnormal location cannot be completed within the repair operation possible time based on the skilled level of the operator, the CPU is further configured to notify .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PATRICK STAFIRA whose telephone number is (571)272-2430.  The examiner can normally be reached on M-F 6:30am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/MICHAEL P STAFIRA/Primary Examiner, Art Unit 2886                                                                                                                                                                                                        June 10, 2021